Filed 10/2/20 P. v. Duncan CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


THE PEOPLE,                                                B301367

         Plaintiff and Respondent,                         Los Angeles County
                                                           Super. Ct. No. TA060230
         v.

JAMAAL LAMONT DUNCAN,

         Defendant and Appellant.



     APPEAL from an order of the Superior Court of
Los Angeles County, H. Clay Jacke II, Judge. Affirmed.

      Nancy J. King, under appointment by the Court of Appeal,
for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.
                     _________________________
       In 2002 a jury convicted defendant and appellant Jamaal
Lamont Duncan of the second degree murder of Gregory
Davenport. The jury found true an allegation that Duncan
personally and intentionally discharged a firearm causing
Davenport’s death within the meaning of Penal Code section
12022.53, subdivision (d).1 We affirmed Duncan’s conviction
in 2004. (People v. Duncan (Apr. 15, 2004, B160379) [nonpub.
opn.] (Duncan I).)2
       After Senate Bill No. 1437 (SB 1437) took effect, Duncan
filed on June 18, 2019 a petition for resentencing under section
1170.95. On a downloadable form, Duncan checked boxes 1, 2a,
3, 4, and 6. Box 2a states, “At trial, I was convicted of 1st or 2nd
degree murder pursuant to the felony murder rule or the natural
and probable consequences doctrine.”
       On August 9, 2019, the trial court summarily denied
Duncan’s petition. The court stated,
             “The petition is summarily denied because
             the petitioner is not entitled to relief as a
             matter of law, for the following reasons: [¶]
             The petitioner was convicted of murder but
             the court file reflects that the petitioner was
             the actual killer and was not convicted under
             a theory of felony-murder of any degree, or a
             theory of natural and probable consequences.
             [¶] The appellate opinion affirming the
             petitioner’s conviction and sentence reflects
             that the petitioner was the actual killer and

1     References to statutes are to the Penal Code.
2     On our own motion, we take judicial notice of our opinion
in Duncan’s direct appeal from the judgment of conviction.
(Evid. Code, §§ 452, subd. (d), 459.)


                                 2
              was convicted of murder on a theory of being
              the direct perpetrator and not on a theory of
              felony murder of any degree, or a theory of
              natural and probable consequences.”
      Duncan appealed and we appointed counsel to represent
him. After examining the record, counsel filed an opening brief
raising no issues and asking this court independently to review
the record under People v. Wende (1979) 25 Cal. 3d 436 (Wende).
On May 29, 2020, we sent a notice to Duncan that his counsel
had been unable to find any arguable issues and had filed a
Wende brief. We instructed counsel to send the record on appeal
to Duncan, together with a copy of the opening brief. Our notice
advised Duncan that he could file a supplemental brief or letter
within 30 days. We have received no supplemental brief or letter
from Duncan.
      SB 1437 “ ‘amend[ed] the felony murder rule and the
natural and probable consequences doctrine, as it relates to
murder, to ensure that murder liability is not imposed on a
person who was not the actual killer . . . .’ ” (People v. Gutierrez-
Salazar (2019) 38 Cal. App. 5th 411, 417, quoting Stats. 2018,
ch. 1015, § 1, subd. (f); Pen. Code, § 189, subd. (e)(1).) Here,
however, Duncan was the actual killer.
      As we discussed in our opinion affirming Duncan’s
conviction, one early morning in December 2000 a witness heard
a commotion. She went outside and looked over the fence into
her neighbor’s yard. She saw one man lying on the stoop of the
neighbor’s house and another man standing over him pointing
a gun. The standing man said, “I told you, man, this is for love.
This is for love.” He then shot the man on the ground. The
witness called 911. (Duncan I.)
      Police found four expended shell casings and two live
rounds at the scene. All of the casings and rounds were



                                  3
.40 caliber and could have been fired from the same weapon.
Five days later police found Duncan hiding under a dumpster lid
in an alley with a .40-caliber semiautomatic Glock pistol next
to him. In a written statement, Duncan said he’d had that gun
“for a couple of weeks.” Ballistics testing showed the expended
shell casings found at the scene of the shooting came from
Duncan’s gun. A cell phone found at the scene belonged to
Duncan’s mother. (Duncan I.)
       As Davenport’s actual killer, Duncan is not eligible for
resentencing under section 1170.95. (See §§ 189, subd. (e)(1),
190.2, subds. (b), (c), (d); People v. Cornelius (2020) 44
Cal. App. 5th 54, review granted Mar. 18, 2020, S260410
[affirming summary denial of resentencing petition where
petitioner was the actual killer who discharged a firearm causing
death]; People v. Tarkington (2020) 49 Cal. App. 5th 892, 899,
review granted Aug. 12, 2020, S263219.) Nothing in the record
supports Duncan’s allegation that he was convicted under the
felony murder rule or the natural and probable consequences
doctrine. (See People v. Edwards (2020) 48 Cal. App. 5th 666, 669,
674, review granted July 8, 2020, S262481 [affirming summary
denial of resentencing petition where petitioner was the actual
killer and was not tried or convicted based on felony-murder
theory or aiding and abetting under the natural and probable
consequences doctrine].)
       We are satisfied that Duncan’s counsel has fully complied
with her responsibilities and that no arguable issues exist.
(People v. Kelly (2006) 40 Cal. 4th 106, 109-110; Wende, supra,
25 Cal.3d at pp. 441-442.)




                                4
                         DISPOSITION
     We affirm the trial court’s denial of Jamaal Lamont
Duncan’s petition for resentencing under Penal Code section
1170.95.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                   EGERTON, J.

We concur:




             EDMON, P. J.




             DHANIDINA, J.




                               5